I do not concur in the opinion expressed by the majority members of this court in this case.
There appears to be no dispute as to the correctness of the Hardaway survey and map filed by him in his location of Tivey surveys from No. 53, down to and including survey No. 58. The conflict in the surveys involved in this suit, it seems to me, can he traced to the beginning point fixed for Texas  Pacific survey No. 1. Surveys 57 and *Page 1081 
58 were located on the ground and patents issued for them long before any of the Texas  Pacific surveys were made. No. 58 was located according to the calls made by Tivey in his original survey of No. 57. Tays, in his resurvey of 57, began his survey of 57 at the same common river corner of 56 and 57, and called for the same natural objects. From that common point, both Tivey and Tays have the same calls for course, distance, and calls for other surveys up to where they both reached the east or northeast corner of survey No. 57. Tivey, in running his line from the northeast corner of 57 to the river for a corner, calls for a distance of 697 varas. From that river corner Tivey meandered the river to the common river corner for 56 and 57 as used by both Tivey and Tays. Survey 58 was patented on the field notes made by Tivey which tied onto 57. These two surveys were made by Tivey at the same time. In making survey 58, Tivey began at the lower river corner of 57, and ran his line for 58 on the same course (45deg; E.) 833 varas, thus placing the northwest corner of 58, 136 varas farther to the north than 57 was fixed by both Tivey and Tays. Tays, in making his resurvey of 57, coincides with all of the calls, courses, and distances and ties onto all of the Tivey surveys on their northern boundaries back to survey 52. There is only one difference between the resurvey of 57 made by Tays and the original survey made by Tivey. Tays makes the northeasterly stem of 57 from its northeast corner to the river 1,337 varas as against Tivey's distance of 697 varas; that is, gave that stump of 57 a greater length by 640 varas. Tays' resurvey was made 15 years after Tivey had located 57 on the ground. In other words, in running the northeast line of 57 fifteen years after the original survey was made, he ran that distance to reach the river as it then was. There was no resurvey made by Tays of 58. The relative positions of 57 and 58 are shown by the records both in the county surveyor's office and by the map of said surveys made by Tivey and filed in the land office at Austin, and by Tays' map in his resurvey of 57, both in the surveyor's office and in the land office. These surveys and maps show the northerly boundary of survey 58 to be north of north boundary of 57.
In locating Texas  Pacific survey No. 1, it calls to begin "at a stake and mound set on the east line of survey No. 57, for the west corner of 58." The field notes do not show how far below the northeast corner of survey 57 the beginning corner of Texas  Pacific survey No. 1 starts; hut Mr. Harris' evidence shows it to be 640 varas. That is, the surveyor, in locating Texas  Pacific survey No. 1, pulls survey 58 down on easterly line of 57, a distance of 776 varas, and calls that point the "west corner of survey 58." With that point as a beginning corner for Texas  Pacific survey No. 1, it would necessarily carry a conflict and cause a lapping over onto the subsequent Tivey surveys by the subsequent Texas  Pacific surveys until Texas  Pacific survey No. 7 and Tivey survey No. 77 are reached. If that view is sustained by the undisputed evidence, the Harris south line for Texas Pacific survey 7 is too far south by 776 varas. To make the south line of Texas  Pacific survey No. 7 and the north line of Tivey survey 77 coincident, the Harris line should be further north the width of the conflict; that is, 776 varas.
I have found no authority in the evidence for the beginning corner of Texas  Pacific survey No. 1, and I am of the opinion that none can be found. The Tays resurvey of 57 in no wise changes the north boundary line of 57. It cannot be claimed that the resurvey of 57 by Tays could in any way change the original location of 58. The original locations of these surveys were accepted by the General Land Office, and the lands covered by the field notes and patents were removed from subsequent locations. The evidence does not show a cancellation of any of the Tivey surveys, nor any change of location on the ground. I am of the opinion that as a matter of law the original location of the Tivey survey 77 would control as against the subsequent location of Texas  Pacific survey No. 1, so far as they conflict.
For reasons stated, I enter my dissent.